


Exhibit 10.11
PERRIGO COMPANY PLC
NONQUALIFIED STOCK OPTION AGREEMENT
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:    
RE:    Notice of Nonqualified Stock Option Award
Dear:
This is to notify you that Perrigo Company plc (the “Company”) has granted you a
nonqualified stock option under the Perrigo Company plc 2013 Long-Term Incentive
Plan (the “Plan”), effective as of                   (the “Grant Date”). The
terms and conditions of this incentive are set forth in the remainder of this
agreement (the “Agreement”). The capitalized terms that are not otherwise
defined in this Agreement shall have the meanings ascribed to such terms under
the Plan.
SECTION 1


Nonqualified Stock Option


1.1    Grant of Option. As of the Grant Date, and subject to the terms and
conditions of this Agreement and the Plan, the Company grants you a nonqualified
stock option (the “Option”) to purchase                         shares of the
Company’s common stock, without par value (“Common Stock”), at a per share price
of $                  (the “Option Price”), which is equal to the Fair Market
Value of such Common Stock as of the Grant Date.


1.2    Timing and Duration of Exercise.
(a)The Option shall vest and become fully exercisable, subject to the
requirements of subsection (b) below, on the date of the first Annual Meeting of
Stockholders following the Grant Date (the “Vesting Date”), provided you have
continuously provided services to the Company from the Grant Date until the
Vesting Date.


Notwithstanding the above vesting schedule, any portion of the Option that has
not vested or been forfeited previously shall immediately vest in full upon,
and, subject to subsection (b) below, may be exercised in whole or in part at
any time after, (1) the occurrence of a Change in Control (as defined in the
Plan and as such definition may be amended hereafter) that occurs while you are
providing service to the Company, or (2) your death, Disability or Retirement.
(b)    Except as provided below, the vested Option must be exercised by you, if
at all, while you are providing service to the Company or within three months
following your Termination Date, but in no event after                      (the
“Expiration Date”). If your Termination Date occurs by reason of your
Retirement, death or Disability, the Option may thereafter be exercised by you,
or in the event of your death, by your estate or your designated beneficiary, or
in the event of your Disability, by you or your legal representative, at any
time prior to the Expiration Date. If you die after your Termination Date and
during the period in which the Option is exercisable, the right to exercise the
Option during such period will be governed by Plan Section 12(b)(4).
Any portion of the Option that is not vested pursuant to this Section 1.2 as of
your Termination Date will be forfeited immediately. If the Option is not
exercised as to all of the vested shares covered by




--------------------------------------------------------------------------------




the Option within the applicable time period and in the manner provided herein,
the Option will terminate and will not be exercisable thereafter. In no event
may the Option be exercised after the Expiration Date.
1.3    Method of Exercise. The vested Option, or any part of it, shall be
exercised by written notice directed to the President, Chief Financial Officer
or Secretary of the Company at the Company’s principal office in Allegan,
Michigan, or by using other notification permitted by the Company. Such notice
must satisfy the following requirements:


(a)    The notice must state the Grant Date, the number of shares of Common
Stock subject to the Option, the number of shares of Common Stock with respect
to which the Option is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered
and the person’s address and Social Security number (or if more than one person,
the names, addresses and Social Security numbers of such persons).
(b)The notice shall be accompanied by a check, bank draft, money order or other
cash payment, or by delivery of a certificate or certificates, properly
endorsed, for shares of Common Stock that you have held for at least six months
and that are equivalent in Fair Market Value on the date of exercise to the
Option Price (or any combination of cash and shares), in full payment of the
Option Price for the number of shares specified in the notice.
(c)The notice must be signed by the person or persons entitled to exercise the
Option and, if the Option is being exercised by any person or persons other than
you, be accompanied by proof, satisfactory to the Committee, of the right of
such person or persons to exercise the Option.
(d)The Company may implement procedures for the electronic exercise of this
Option, in which case the vested portion of this Option shall be exercisable in
accordance with such procedures.


SECTION 2


General Terms And Conditions


2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
During your lifetime, the Option granted under this Agreement shall be
exercisable only by you or by your guardian or legal representative in the event
of your Disability.


2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to this Agreement
prior to the date of issuance to you of a certificate or certificates for such
shares.


2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.


2.4    Awards Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be exercisable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition,




--------------------------------------------------------------------------------




restriction, limitation or other term or condition of the Plan as is relevant to
this Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.


2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to the Award under this Agreement, and the Option Price thereof, will be
appropriately adjusted in an equitable manner to prevent dilution or enlargement
of the rights granted to or available for you.


2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.


2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.


2.8    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to shares of Common Stock granted to you under the Plan or
otherwise (“Data”), (c) understand that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, including any broker with whom the shares issued upon vesting or exercise
of the Award may be deposited, and that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country; (d) waive any data privacy
rights you may have with respect to the data; and (e) authorize the Company, its
subsidiaries and its agents, to store and transmit such information in
electronic form.


2.9    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.


2.10    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued




--------------------------------------------------------------------------------




in the Circuit Court in Kent County, Michigan located in Grand Rapids, Michigan
or in the United States District Court for the Western District of Michigan, and
in any appellate court thereof.


****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award on the enclosed copy
of this Agreement, and return it to us.


Very truly yours,




_______________            
Date                     Joseph C. Papa
President & Chief Executive Officer










--------------------------------------------------------------------------------








PERRIGO COMPANY PLC
RESTRICTED SHARE AWARD AGREEMENT
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:
RE:    Notice of Restricted Share Award
Dear:
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of                    (the “Grant Date”). This Award
consists of shares of service-based restricted stock. The terms and conditions
of this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Shares - Service-Based Vesting


1.1    Grant of Restricted Shares. As of the Grant Date, and subject to the
terms and conditions of this Agreement and the Plan, the Company grants you
                  shares of Common Stock (“Restricted Shares”).


1.2    Vesting. Except as provided in Section 1.3, the Restricted Shares awarded
hereunder shall vest on the date of the first Annual Meeting of Stockholders
following the Grant Date (the “Restricted Shares Vesting Date”) provided you
have continuously provided services to the Company from the Grant Date until the
Restricted Shares Vesting Date.


Except as provided in Section 1.3, if your Termination Date occurs prior to the
Restricted Shares Vesting Date, the Restricted Shares awarded under this
Agreement shall be permanently forfeited on your Termination Date. The
“Restricted Period” with respect to a Restricted Share awarded under this
Agreement is the period beginning on the Grant Date and ending on the Restricted
Shares Vesting Date (or, if earlier, the date the Restricted Shares vest under
Section 1.3).
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:


(a)If your Termination Date occurs by reason of death, Disability or Retirement,
with the Company’s consent, any Restricted Shares awarded under this Agreement
that have not vested prior to such Termination Date shall become fully vested.


(b)In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are providing services to the
Company, all Restricted Shares that have not vested or been forfeited prior to
the date of such Change in Control shall become fully vested on such date.






--------------------------------------------------------------------------------




1.4    Terms and Conditions of Restricted Shares. The Restricted Shares granted
under this Agreement shall be subject to the following additional terms and
conditions:


(a)Except as may otherwise be specifically permitted under the Plan, Restricted
Shares may not be sold, assigned, pledged or otherwise encumbered prior to the
end of the Restricted Period.


(b)Except as otherwise provided in this Agreement, you shall have all of the
rights of a stockholder, including, but not limited to, the right to vote such
shares and the right to receive dividends paid on such shares.


(c)The stock certificate(s) representing the Restricted Shares shall be issued
or held in book entry form. If a stock certificate is issued, it shall be
delivered to the Secretary of the Company or such other custodian as may be
designated by the Company, to be held until the end of the Restricted Period or
until the Restricted Shares are forfeited. Any certificates representing
Restricted Shares granted pursuant to this Agreement shall bear a legend in
substantially the form set forth below:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Perrigo Company 2013 Long-Term Incentive Plan and an agreement entered
into between the registered owner and Perrigo Company. A copy of such plan and
agreement is on file in the office of the Secretary of Perrigo Company, 515
Eastern, Allegan, Michigan 49010.”
As soon as practicable after the Restricted Period ends with respect to
Restricted Shares that have not been forfeited, the Company shall transfer share
certificates to you, free of all restrictions; provided, however, the Company
may withhold unrestricted shares otherwise transferable to you to the extent
necessary to satisfy withholding taxes due by reason of the vesting of the
Restricted Shares, in accordance with Section 2.5.
SECTION 2
General Terms And Conditions


2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.


2.2    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.


2.3    Awards Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be




--------------------------------------------------------------------------------




specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.


2.4    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to the Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.


2.5    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.


2.6    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.


2.7    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to shares of Common Stock granted to you under the Plan or
otherwise (“Data”), (c) understand that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, including any broker with whom the shares issued upon vesting or exercise
of the Award may be deposited, and that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country; (d) waive any data privacy
rights you may have with respect to the data; and (e) authorize the Company, its
subsidiaries and its agents, to store and transmit such information in
electronic form.


2.8    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.


2.9    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United States District Court for the Western District of Michigan, and in any
appellate court thereof.




--------------------------------------------------------------------------------






****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award on the enclosed copy
of this Agreement, and return it to us.
Very truly yours,




_______________                
Date                        Joseph C. Papa
President & Chief Executive Officer








--------------------------------------------------------------------------------






PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name_» «Last_Name_»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you
to one Share on the applicable RSU Vesting Date, provided the vesting conditions
described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded hereunder shall vest on the first anniversary of the Grant Date (“RSU
Vesting Date”) provided that you have continuously provided services to the
Company from the Grant Date through the RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under this Agreement that
have not previously vested as of such Termination Date shall be permanently
forfeited on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement, with the Company’s consent, any Restricted Stock Units awarded under
this Agreement that have not vested prior to such Termination Date shall become
fully vested.
(b)    In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are providing services to the
Company, all Restricted Stock Units awarded under this Agreement that have not
vested or been forfeited prior to the date of such Change in Control shall
become fully vested on such date.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to you one Share for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold Shares otherwise transferable to the
extent necessary to satisfy withholding taxes due by reason of the vesting of
the Restricted Stock Units, in accordance with Section




--------------------------------------------------------------------------------




2.6. You shall have no rights as a stockholder with respect to the Restricted
Stock Units awarded hereunder prior to the date of issuance to you of a
certificate or certificates for such Shares. Notwithstanding the foregoing, the
Committee, in its sole discretion, may elect to settle Restricted Stock Units in
cash based on the fair market value of the Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:


(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.


(b)    On each date that a cash dividend is paid with respect to Shares, the
Company shall credit the Account with the dollar amount of dividends you would
have received if each Restricted Stock Unit held by you on the record date for
such dividend payment had been a Share. No interest or other earnings shall
accrue on such Account.


(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been Shares during the period beginning on the
Grant Date and ending on the RSU Vesting Date, and the Account shall be debited
appropriately. If you forfeit Restricted Stock Units, any amounts in the Account
attributable to such Restricted Stock Units shall also be forfeited.


(d)    If dividends are paid in the form of Shares rather than cash, you will be
credited with one additional Restricted Stock Unit for each Share that would
have been received as a dividend had your outstanding Restricted Stock Units
been Shares. Such additional Restricted Stock Units shall vest or be forfeited
at the same time as the Restricted Stock Unit to which they relate.
SECTION 2
General Terms And Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Shares subject to the RSU awarded under this
Agreement prior to the date of issuance to you of a certificate or certificates
for such Shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition,




--------------------------------------------------------------------------------




restriction, limitation or other term or condition of the Plan as is relevant to
this Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to the Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the applicable
state. You may elect to surrender previously acquired Common Stock or to have
the Company withhold Common Stock relating to this Award in an amount sufficient
to satisfy all or a portion of the minimum tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Shares under
this Agreement if such issuance would violate any applicable law or any
applicable regulation or requirement of any securities exchange or similar
entity.
2.8    Code Section 409A. Restricted Stock Units and dividend equivalents
payable under this Agreement are intended to be exempt from Code Section 409A
under the exemption for short-term deferrals. Accordingly, Restricted Stock
Units will be settled and dividend equivalents will be paid no later than the
15th day of the third month following the later of (i) the end of your taxable
year in which the RSU Vesting Date occurs, or (ii) the end of the fiscal year of
the Company in which the RSU Vesting Date occurs.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.


2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.




--------------------------------------------------------------------------------




2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United States District Court for the Western District of Michigan, and in any
appellate court thereof.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award on the enclosed copy
of this Agreement, and return it to us.
Very truly yours,




__________________            
Date                        Joseph C. Papa
President & Chief Executive Officer






--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
FOR APPROVED SECTION 102 AWARDS
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)


TO:    «First_Name_» «Last_Name_»


RE:    Notice of Nonqualified Stock Option




This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”) and the Section 102 Program established under Section 5 of the Plan,
effective as of ______________ (the “Grant Date”). This Award consists of a
nonqualified stock option. The terms and conditions of this incentive are set
forth in the remainder of this agreement (the “Agreement”). The capitalized
terms that are not otherwise defined in this Agreement shall have the meanings
ascribed to such terms under the Plan and/or Section 102 Program.


SECTION 1


Nonqualified Stock Option


1.1    Grant of Option. As of the Grant Date, and subject to the terms and
conditions of this Agreement, the Plan, and the Section 102 Program and its
related trust (as described in Section 2 of the Agreement), the Company grants
you a nonqualified stock option (the “Option”) to purchase «Stock_Options»
shares of the Company’s common stock, without par value (“Common Stock”), at a
per-share price of $xx.xx (the “Option Price”), which is equal to the Fair
Market Value of such Common Stock as of the Grant Date.


1.2    Timing and Duration of Exercise.


(a)    The Option shall vest with respect to one-third of the Shares awarded in
Section 1.1 on each of the first, second and third anniversaries of the Grant
Date (each a “Vesting Date”), with the vesting of any fractional shares
frontloaded to the first such Vesting Date. Subject to the requirements of
subsection (b) below, vested Shares may be exercised after the applicable
Vesting Date. Notwithstanding the foregoing, any portion of the Option that has
not vested or been forfeited previously shall immediately vest in full upon,
and, subject to subsection (b) below, may be exercised in whole or in part
after, (1) the occurrence of a Change in Control (as defined in the Plan and as
such definition may be amended hereafter) that occurs while you are employed by
or otherwise providing service to the Company or one of its subsidiaries, or
(2) your death, Disability, or Retirement.


(b)    Except as provided below, the Option to purchase vested shares must be
exercised by you, if at all, while you are providing service to the Company or
one of its subsidiaries or within three months following your Termination Date,
but in no event after _________________ (the "Expiration Date"). If your
Termination Date occurs by reason of your Retirement, death or Disability, the
Option may thereafter be exercised by you, or in the event of your death, by
your estate or your designated beneficiary, or in the event of your Disability,
by you or your legal representative, at any time prior to the Expiration Date.
If you die after your Termination Date and during the period in which the Option
is exercisable, the right to exercise the Option during such period will be
governed by Plan Section 12(d)(4). If your Termination Date occurs because of an
Involuntary Termination for Economic Reasons as determined by the Chief




--------------------------------------------------------------------------------




Executive Officer (or the Committee in the case of an Employee subject to
Section 16 of the Exchange Act), the terms of Plan Section 12(b)(2) shall apply.


Any portion of the Option that is not vested pursuant to this Section 1.2 as of
your employment Termination Date will be forfeited immediately. If the Option is
not exercised as to all of the vested shares covered by the Option within the
applicable time period and in the manner provided herein, the Option will
terminate and will not be exercisable thereafter. In no event may an Option be
exercised after the Expiration Date.


1.3    Method of Exercise. The Option, or any part of it, shall be exercised by
written notice directed to the President, Chief Financial Officer or Secretary
of the Company at the Company's principal office in Allegan, Michigan, or by
using some other notification permitted by the Company. Such notice must satisfy
the following requirements and when applicable, in accordance with the
requirements of Section 102:


(a)    The notice must state the Grant Date, the number of shares of Common
Stock subject to the Option, the number of shares of Common Stock with respect
to which Option is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered
and the person’s address and tax identification number (or if more than one
person, the names, addresses and tax identification numbers of such persons).


(b)    The notice shall be accompanied by check, bank draft, money order or
other cash payment, or by delivery of a certificate or certificates, properly
endorsed, for shares of Common Stock that you have held for at least six months
and that are equivalent in Fair Market Value on the date of exercise to the
Option Price (or any combination of cash and shares), in full payment of the
Option Price for the number of shares specified in the notice.


(c)    The notice must be signed by the person or persons entitled to exercise
the Option and, if the Option is being exercised by any person or persons other
than you, be accompanied by proof, satisfactory to the Committee, of the right
of such person or persons to exercise the Option.


(d)    The Company may implement procedures for the electronic exercise of this
Option, in which case the vested portion of this Option shall be exercisable in
accordance with such procedures.


The exercise may be with respect to any one or more shares of Common Stock
covered by the Option (to the extent vested), reserving the remainder for a
subsequent timely exercise. The Company shall make prompt delivery of such
shares; provided that if any law or regulation requires the Company to take any
action with respect to such shares before the issuance thereof, then the date of
delivery of such shares shall be extended for the period necessary to take such
action; and provided further that the Company shall have no obligation to
deliver any such certificate unless and until appropriate provision has been
made for any withholding taxes in respect of such exercise.


At the time or times you wish to exercise the Option in whole or part, please
refer to the above provisions dealing with the methods and formality of exercise
of the Option and execute the proper Notice of Exercise of Stock Option and
Record of Stock Transfer.


SECTION 2


Section 102 Plan and Trust






--------------------------------------------------------------------------------




The Company has established a Plan and Trust (the “Section 102 Program”) that is
intended to provide the Employee with the ability to obtain certain tax
treatment under Section 102 of the Israeli Tax Ordinance (New Version), 1961 as
amended from time to time and the rules and regulation promulgated thereunder
(“Section 102”) with respect to the Option awarded under this Agreement. The
Option is intended to qualify as an Approved 102 Award designated as a Capital
Gain Award within the meaning of the Section 102 Program. The following
additional rules shall apply to the Option:


(a)    The shares underlying the Option grant have been deposited in a Trust.
Tamir Fishman 2004 Ltd., or its duly appointed successor, shall be the Trustee
of the Trust. All fees and commissions relating to the sale, transfer or release
of shares from the Trust shall be paid by the Employee.


(b)    To obtain Section 102 tax treatment, the Employee shall not sell or
release from the Trust any shares subject to the Option until the lapse of the
minimum required holding period under Section 102 (“Holding Period”). If any
such sale or release occurs during the Holding Period, the sanctions under
Section 102 and under any rules or regulation or orders or procedures
promulgated thereunder shall apply to and shall be borne by such Employee.


(c)    Prior to any distribution or release of shares from the Trust, the
Employee shall be required to remit to the Trustee funds sufficient to cover
applicable withholding taxes, plus any commissions and fees relating to the sale
or release of shares. Alternatively, the Employee may request that the Trustee
sell sufficient shares to cover applicable withholding taxes, plus any
commissions and fees relating to the sale or release. The Employee may request
that shares in excess of any shares sold to cover withholding taxes, fees and
commissions be transferred to the Employee, or the Employee may advise the
Trustee to sell such shares and transfer the net proceeds to the Employee.


(d)    The Employee may exercise any vested portion of the Option prior to the
end of the Holding Period, provided, however, if such exercise causes any shares
to be distributed or released from the Trust the sanctions under Section 102
shall apply and shall be borne by the Employee, as described in this Section.


(e)    By execution of this Agreement, the Employee hereby acknowledges that the
Employee is familiar with the provisions of Section 102 and the regulations and
rules promulgated thereunder, including without limitation the type of Approved
102 Awards granted to the Employee and the tax implications applicable to such
awards. The Employee accepts the provisions of the Trust agreement signed
between the Company and Trustee, and agrees to be bound by its terms.




SECTION 3


General Terms and Conditions


3.1    Nontransferability. Awards under this Agreement shall not be transferable
other than by will or by the laws of descent and distribution. During your
lifetime, the Option granted under this Agreement shall be exercisable only by
you or by your guardian or legal representative in the event of your disability.


As long as the Option and/or shares issued upon the exercise of the Option are
held by the Trustee, all of your rights over the Options and/or shares are
personal, can not be transferred, assigned, pledged, mortgaged, or given as
collateral and no right with respect to them maybe given to any third party
whatsoever, other than by will or laws of descent and distribution.






--------------------------------------------------------------------------------




3.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the Option
prior to the date of issuance to you of a certificate or certificates for such
shares, subject to the provisions of Section 102 and the rules and regulations
promulgated thereunder.


3.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.


3.4    Awards Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan including the Section 102 Program and the Award
shall be exercisable only in accordance with the applicable terms of the Plan.
The Plan contains certain definitions, restrictions, limitations and other terms
and conditions all of which shall be applicable to this Agreement. ALL THE
PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART
OF THIS AGREEMENT IN THE SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE
FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan become void or unenforceable
by operation of law or judicial decision, this Agreement shall have no force or
effect. Nothing set forth in this Agreement is intended, nor shall any of its
provisions be construed, to limit or exclude any definition, restriction,
limitation or other term or condition of the Plan as is relevant to this
Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.


3.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.


3.6    Withholding. Any tax consequences arising from the grant of this Award or
from any other event or act of the Company, and/or its Affiliates (as defined
under the Section 102 Program), and/or the Trustee or the Employee hereunder
shall be borne solely by the Employee. The Company and/or its Affiliates, and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules and regulations including withholding taxes at source. If
the employee has not remitted the full amount of applicable withholding taxes to
the Company by the date the Company is required to pay such withholding to the
appropriate taxing authority (or such earlier date that the Company may specify
to assist it in timely meeting its withholding obligations), the Company shall
have the unilateral right to withhold Common Stock relating to this Award in the
amount it determines is sufficient to satisfy the minimum tax withholding
required by law. Furthermore, the Employee hereby agrees to indemnify the
Company and/or its Affiliates and/or the Trustee and hold them harmless against
and from any and all liability for any such tax or interest or penalty thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such tax from any payment made to the Employee. The
Employee will not be entitled to receive from the Company and/or the Trustee any
shares of Common Stock hereunder prior to the full payment of the Employee’s tax
liabilities relating to this Award. For the avoidance of doubt, neither the
Company nor the Trustee will be required to release any share certificate to the
Employee until all payments required to be made by the Employee have been fully
satisfied.


3.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.






--------------------------------------------------------------------------------




3.8    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting or exercise of the Award may be
deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country, (d) waive any data privacy rights you may
have with respect to the data, and (e) authorize the Company, its subsidiaries
and its agents, to store and transmit such information in electronic form.


3.9    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.


3.10    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.


3.11    Repayment of Option Gain/Forfeiture of Options. If the Company, as a
result of misconduct, is required to prepare an accounting restatement due to
material noncompliance with any financial reporting requirement under the
securities laws, then (a) if your equity compensation is subject to automatic
forfeiture due to such misconduct and restatement under Section 304 of the
Sarbanes-Oxley Act of 2002, or (b) the Committee determines you either knowingly
engaged in or failed to prevent the misconduct, or your actions or inactions
with respect to the misconduct and restatement constituted gross negligence, you
shall (i) be required to reimburse the Company for any gain associated with any
Option exercised during the twelve month period following the first public
issuance or filing with the SEC (whichever first occurred) of the financial
document embodying such financial reporting requirement, and (ii) any
outstanding Options shall be immediately forfeited.




****


We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.


Very truly yours,         


__________________            
Date                        Judy L. Brown
Executive Vice President & Chief Financial Officer




                    








--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE BASED)
FOR APPROVED SECTION 102 AWARDS
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)


TO:    «First_Name_» «Last_Name_»


RE:    Notice of Restricted Stock Unit Award (Performance-Based)




This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”) and the Section 102 Program established under Section 5 of the Plan,
effective as of ____________ (the “Grant Date”). This Award consists of
performance-based restricted stock units. The terms and conditions of this
incentive are set forth in the remainder of this agreement (the “Agreement”).
The capitalized terms that are not otherwise defined in this Agreement shall
have the meanings ascribed to such terms under the Plan and/or Section 102
Program.


SECTION 1


Restricted Stock Units - Performance-Based Vesting


1.1    Grant. As of the Grant Date, the Company grants to the Employee
«Performance_Based_Restricted_Stock» restricted stock units (“Performance
Restricted Stock Units” or “PRSUs”), subject to the terms and conditions set
forth in this Agreement. The number of Performance Restricted Stock Units
awarded in this Section 1.1 is referred to as the “Target Award.” The Target
Award may be increased or decreased depending on the level of attainment of
Performance Goals for designated Performance Measures as described in Section
1.2. Each Performance Restricted Stock Unit shall entitle you to one share of
Common Stock on the PRSU Vesting Date set forth in Section 1.2, provided the
applicable Performance Goals for each Performance Measure are satisfied.
1.2    Vesting. The number of Performance Restricted Stock Units awarded in
Section 1.1 vesting, if any, shall be determined as of the PRSU Vesting Date.
That number will be determined based on the average level of attainment of
annual Performance Measure(s) for each fiscal year in the Performance Period, in
accordance with the schedule determined by the Committee at the time the
Performance Measures and applicable Performance Goals are established by the
Committee.


The Committee shall establish annually one or more Performance Measures and the
Performance Goals with respect to each Performance Measure that must be attained
for Threshold, Target and Maximum performance for a fiscal year. The Performance
Measure and Performance Goals will be for each fiscal year will be provided to
you.
Following the end of each fiscal year in the Performance Period, the Committee
will determine the percentage of Target Award PRSUs that would be payable for
such fiscal year, based on the attainment of the Performance Goals for each
Performance Measure(s) established by the Committee for that fiscal year. The
percentage of the Target Award that would be payable under the schedule shall be
adjusted, pro rata, to reflect attained performance between Threshold and
Target, and Target and Maximum.
At the end of the Performance Period, the percentage payout for each fiscal year
in the Performance Period will be averaged to determine the actual percentage of
Target Award PRSUs that will




--------------------------------------------------------------------------------




vest and be payable on the PRSU Vesting Date. In no event will the calculation
of a positive payout percentage for any fiscal year be construed to guarantee
that any PRSUs will vest on the PRSU Vesting Date. Payout percentages for the
individual fiscal years are determined solely for purposes of determining the
average annual payout percentage for the three-year Performance Period.
Except as provided in Section 1.4, the PRSUs will be permanently forfeited if
your Termination Date occurs prior to the PRSU Vesting Date. If the average
annual performance payout for the Performance Period is less than the Threshold
performance level established by the Committee, all PRSUs that have not
previously been forfeited shall be forfeited as of the PRSU Vesting Date. If the
average annual performance payout for the Performance Period exceeds the Maximum
performance level established by the Committee, in no event will the number of
PRSUs vesting exceed 200% of the Target Award.
1.3    Definitions. The following terms shall have the following meanings under
this Section 1.
(a)    “Performance Goal” means the level of performance that must be attained
with respect to a Performance Measure for a fiscal year for Minimum, Target and
Maximum payout.
(b)    “Performance Measure” for any fiscal year means one or more financial
measures as determined by the Committee. The Committee shall provide how the
Performance Measure will be adjusted, if at all, as a result of extraordinary
events or circumstances, as determined by the Committee, or to exclude the
effects of extraordinary, unusual, or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporation transaction.
(c)    “Performance Period” means a period of three consecutive fiscal years of
the Company, beginning with the first day of the fiscal year of the Company in
which the Grant Date occurs and ending on the last day of the third fiscal year
in the 3-year period.
(d)    “PRSU Vesting Date” means the last day of the Performance Period.
1.4    Special Vesting Rules. Notwithstanding Section 1.2 above, in the event of
a Change in Control (as defined in the Plan and as such definition may be
amended hereafter) while you are employed by or otherwise providing service to
the Company, all of the Performance Restricted Stock Units awarded under Section
1.1 that have not previously been forfeited shall become fully vested as if
Target performance had been obtained for the Performance Period effective as of
the date of any such event. If the Employee’s Termination Date occurs because of
death, Disability, or Retirement, the Performance Restricted Stock Units shall
vest or be forfeited as of the PRSU Vesting Date set forth in Section 3.2, based
on the attainment of the Performance Goals. If the Employee’s Termination Date
occurs because of Involuntary Termination for Economic Reasons, the Company’s
Chief Executive Officer (or the Committee, if the Employee is subject to Section
16 of the Exchange Act), in his or her sole and absolute discretion, may permit
all or part of the Performance Restricted Stock Units awarded hereunder to
remain outstanding and vest or be forfeited as of the date set forth in Section
1.2, depending on the attainment of Performance Goals. To the extent that the
Chief Executive Office (or Committee, if applicable) does not exercise
discretionary authority to allow Performance Restricted Stock Units to remain
outstanding on the date of the Employee’s Involuntary Termination for Economic
Reasons, such Restricted Stock Units shall be permanently forfeited.






--------------------------------------------------------------------------------




1.5    Settlement of Performance Restricted Stock Units. As soon as practicable
following the date of the Committee’s first regularly scheduled meeting
following the last day of the Performance Period at which the Committee
certifies the average payout for each of the three years in the Performance
Period, the Company shall transfer to the Employee one share of Common Stock for
each Performance Restricted Stock Unit, if any, that becomes vested pursuant to
Section 1.2 or 1.4 of this Agreement (the date of any such transfer shall be the
“settlement date” for purposes of this Agreement); provided, however, the
Company may settle Restricted Stock Units in cash, based on the fair market
value of the shares on the settlement date, to the extent necessary to satisfy
any tax withholding pursuant to Section 3.6. No fractional shares shall be
transferred. Any fractional share shall be rounded to the nearest whole share.
The income attributable to the vesting of PRSUs and the amount of any required
tax withholding will be determined based on the value of the shares on the
settlement date. Performance Restricted Stock Units awarded under Section 1 are
not eligible for dividend equivalents.


1.6    Application of Section 102 Program. The Company, in its discretion and
after consultation with its tax advisors, may provide that the Performance
Restricted Stock Units awarded under this Agreement shall be subject to the
provisions of the Section 102 Program, in which case the provisions of Section 2
of this Agreement shall also apply to the Performance Restricted Stock Units
awarded under Section 1.1.


SECTION 2


Section 102 Plan and Trust


The Company has established a Plan and Trust (the “Section 102 Program”) that is
intended to provide the Employee with the ability to obtain certain tax
treatment under Section 102 of the Israeli Tax Ordinance (New Version), 1961 as
amended from time to time and the rules and regulation promulgated thereunder
(“Section 102”) with respect to the Performance Restricted Stock Units awarded
under this Agreement. If the Company determines that this Award may qualify as
an Approved 102 Award, it shall be designated as a Capital Gain Award within the
meaning of the Section 102 Program. The following additional rules shall apply
to the Award:


(a)    The shares underlying the Award will be deposited in a Trust. Tamir
Fishman 2004 Ltd., or its duly appointed successor, shall be the Trustee of the
Trust. All fees and commissions relating to the sale, transfer or release of
shares from the Trust shall be paid by the Employee.


(b)    To obtain Section 102 tax treatment, the Employee shall not sell or
release from the Trust any shares subject to the Award until the lapse of the
minimum required holding period under Section 102 (“Holding Period”). If any
such sale or release occurs during the Holding Period, the sanctions under
Section 102 and under any rules or regulation or orders or procedures
promulgated thereunder shall apply to and shall be borne by such Employee.


(c)    Prior to any distribution or release of shares from the Trust, the
Employee shall be required to remit to the Trustee funds sufficient to cover
applicable withholding taxes, plus any commissions and fees relating to the sale
or release of shares. Alternatively, the Employee may request that the Trustee
sell sufficient shares to cover applicable withholding taxes, plus any
commissions and fees relating to the sale or release. The Employee may request
that shares in excess of any shares sold to cover withholding taxes, fees and
commissions be transferred to the Employee, or the Employee may advise the
Trustee to sell such shares and transfer the net proceeds to the Employee.






--------------------------------------------------------------------------------




(d)    By execution of this Agreement, the Employee hereby acknowledges that the
Employee is familiar with the provisions of Section 102 and the regulations and
rules promulgated thereunder, including without limitation the type of Approved
102 Awards granted to the Employee and the tax implications applicable to such
awards. The Employee accepts the provisions of the Trust agreement signed
between the Company and Trustee, and agrees to be bound by its terms.




SECTION 3


General Terms and Conditions


3.1    Nontransferability. Awards under this Agreement shall not be transferable
other than by will or by the laws of descent and distribution. As long as the
Award and/or shares issued upon settlement of the Award are held by the Trustee,
all of your rights over the Award and/or shares are personal, can not be
transferred, assigned, pledged, mortgaged, or given as collateral and no right
with respect to them maybe given to any third party whatsoever, other than by
will or laws of descent and distribution.


3.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the PRSU prior
to the date of issuance to you of a certificate or certificates for such shares,
subject to the provisions of Section 102 and the rules and regulations
promulgated thereunder.


3.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.


3.4    Awards Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan including the Section 102 Program and the Award
shall be payable only in accordance with the applicable terms of the Plan. The
Plan contains certain definitions, restrictions, limitations and other terms and
conditions all of which shall be applicable to this Agreement. ALL THE
PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART
OF THIS AGREEMENT IN THE SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE
FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan become void or unenforceable
by operation of law or judicial decision, this Agreement shall have no force or
effect. Nothing set forth in this Agreement is intended, nor shall any of its
provisions be construed, to limit or exclude any definition, restriction,
limitation or other term or condition of the Plan as is relevant to this
Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.


3.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.


3.6    Withholding. Any tax consequences arising from the grant of this Award or
from any other event or act of the Company, and/or its Affiliates (as defined
under the Section 102 Program), and/or the Trustee or the Employee hereunder
shall be borne solely by the Employee. The Company and/or its Affiliates, and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules and regulations including withholding taxes at source. If
the employee has not remitted the full amount of applicable withholding taxes to
the Company by the date the Company is required to pay such




--------------------------------------------------------------------------------




withholding to the appropriate taxing authority (or such earlier date that the
Company may specify to assist it in timely meeting its withholding obligations),
the Company shall have the unilateral right to withhold Common Stock relating to
this Award in the amount it determines is sufficient to satisfy the minimum tax
withholding required by law. Furthermore, the Employee hereby agrees to
indemnify the Company and/or its Affiliates and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the Employee. The Employee will not be entitled to receive from the Company
and/or the Trustee any shares of Common Stock hereunder prior to the full
payment of the Employee’s tax liabilities relating to this Award. For the
avoidance of doubt, neither the Company nor the Trustee will be required to
release any share certificate to the Employee until all payments required to be
made by the Employee have been fully satisfied.


3.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.


3.8    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting or exercise of the Award may be
deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country; (d) waive any data privacy rights you may
have with respect to the data; and (e) authorize the Company, its subsidiaries
and its agents, to store and transmit such information in electronic form.


3.9    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.


3.10    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.


3.11    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment relating to any RSUs
earned or accrued during the twelve month period following the first public
issuance or filing with the SEC (whichever first occurred) of the financial
document embodying such financial reporting requirement, and




--------------------------------------------------------------------------------




(ii) all outstanding RSUs (including related dividend equivalents) that have not
yet been settled shall be immediately forfeited. In addition, Common Stock
acquired under this Agreement, and any gains or profits on the sale of such
Common Stock, shall be subject to any “clawback” or recoupment policy later
adopted by the Company.


****


We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.




Very truly yours,         


__________________            
Date                        Judy L. Brown
Executive Vice President & Chief Financial Officer








--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
SERVICE-BASED VESTING
FOR APPROVED SECTION 102 AWARDS
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)


TO:    «First_Name_» «Last_Name_»


RE:    Notice of Restricted Stock Unit Award (Service-Based)




This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”) and the Section 102 Program established under Section 5 of the Plan,
effective as of ____________ (the “Grant Date”). This Award consists of
restricted stock units with service-based vesting. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan and/or
Section 102 Program.


SECTION 1


Restricted Stock Units - Service-Based Vesting


1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number of » restricted
stock units (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle
you to one share of Common Stock on the RSU Vesting Date, provided the vesting
conditions described in Section 1.2 are satisfied.


1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest if the Employee continues in the service of
the Company from the Grant Date through the third anniversary of the Grant Date
(the “RSU Vesting Date”). Except as provided in Section 1.3, if the Employee’s
Termination Date occurs prior to the RSU Vesting Date, the Restricted Stock
Units awarded under Section 1.1 shall be permanently forfeited on the Employee’s
Termination Date.


1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:


(a)    If the Employee’s Termination Date occurs by reason of death, Disability
or Retirement with the Company’s consent, any Restricted Stock Units awarded
under Section 1.1 that have not vested prior to such Termination Date shall
become fully vested.


(b)    If your Termination Date occurs by reason of Involuntary Termination for
Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such
24-month period will be permanently forfeited on the Termination Date.
(c)    In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are employed by or otherwise
providing service to the Company, all Restricted Stock Units awarded under
Section 1.1 that have not vested or been forfeited prior to the date of such
Change in Control shall become fully vested on such date.




--------------------------------------------------------------------------------






1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date with respect to Restricted Stock Units awarded in Section 1.1,
the Company shall transfer to Employee one share of Common Stock for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold shares otherwise transferable to the
Employee to the extent necessary to satisfy withholding taxes due by reason of
the vesting of the Restricted Stock Units, in accordance with Section 3.6. The
Employee shall have no rights as a stockholder with respect to the Restricted
Stock Units awarded hereunder prior to the date of issuance to Employee of a
certificate or certificates for such shares. Notwithstanding the foregoing, the
Committee, in its sole discretion, may elect to settle Restricted Stock Units in
cash based on the fair market value of the Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:


(a)    An “Account” will be established in the Employee’s name. Such Account
shall be for recordkeeping purposes only, and no assets or other amounts shall
be set aside from the Company’s general assets with respect to such Account.


(b)    On each date that a cash dividend is paid with respect to shares of
Common Stock, the Company shall credit the Employee’s Account with the dollar
amount of dividends the Employee would have received if each Restricted Stock
Unit held by the Employee on the record date for such dividend payment had been
a share of Common Stock. No interest or other earnings shall accrue on such
Account.


(c)    As of each RSU Vesting Date, the Employee shall receive a payment equal
to the amount of dividends that would have been paid on the Restricted Stock
Units vesting on such date had they been shares of Common Stock during the
period beginning on the Grant Date and ending on the RSU Vesting Date, and the
Account shall be debited appropriately. If the Employee forfeits Restricted
Stock Units, any amounts in the Account attributable to such Restricted Stock
Units shall also be forfeited.


(d)    If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee’s outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.
1.5    Application of Section 102 Program. The Company, in its discretion and
after consultation with its tax advisors, may provide that the Restricted Stock
Units awarded under this Agreement shall be subject to the provisions of the
Section 102 Program, in which case the provisions of Section 2 of this Agreement
shall also apply to the Restricted Stock Units awarded under Section 1.1.


SECTION 2


Section 102 Plan and Trust


The Company has established a Plan and Trust (the “Section 102 Program”) that is
intended to provide the Employee with the ability to obtain certain tax
treatment under Section 102 of the Israeli Tax Ordinance (New Version), 1961 as
amended from time to time and the rules and regulation promulgated thereunder
(“Section 102”) with respect to the Restricted Stock Units awarded under this
Agreement. If




--------------------------------------------------------------------------------




the Company determines that this Award may qualify as an Approved 102 Award
under Section 1.5, then it shall be designated as a Capital Gain Award within
the meaning of the Section 102 Program. The following additional rules shall
apply to the Award:


(a)    The shares underlying the Award will be deposited in a Trust. Tamir
Fishman 2004 Ltd., or its duly appointed successor, shall be the Trustee of the
Trust. All fees and commissions relating to the sale, transfer or release of
shares from the Trust shall be paid by the Employee.


(b)    To obtain Section 102 tax treatment, the Employee shall not sell or
release from the Trust any shares subject to this Award until the lapse of the
minimum required holding period under Section 102 (“Holding Period”). If any
such sale or release occurs during the Holding Period, the sanctions under
Section 102 and under any rules or regulation or orders or procedures
promulgated thereunder shall apply to and shall be borne by such Employee.


(c)    Prior to any distribution or release of shares from the Trust, the
Employee shall be required to remit to the Trustee funds sufficient to cover
applicable withholding taxes, plus any commissions and fees relating to the sale
or release of shares. Alternatively, the Employee may request that the Trustee
sell sufficient shares to cover applicable withholding taxes, plus any
commissions and fees relating to the sale or release. The Employee may request
that shares in excess of any shares sold to cover withholding taxes, fees and
commissions be transferred to the Employee, or the Employee may advise the
Trustee to sell such shares and transfer the net proceeds to the Employee.


(d)    By execution of this Agreement, the Employee hereby acknowledges that the
Employee is familiar with the provisions of Section 102 and the regulations and
rules promulgated thereunder, including without limitation the type of Approved
102 Awards granted to the Employee and the tax implications applicable to such
awards. The Employee accepts the provisions of the Trust agreement signed
between the Company and Trustee, and agrees to be bound by its terms.


SECTION 3


General Terms and Conditions


3.1    Nontransferability. Awards under this Agreement shall not be transferable
other than by will or by the laws of descent and distribution. As long as the
Award and/or shares issued on settlement of this Award are held by the Trustee,
all of your rights over the shares are personal, can not be transferred,
assigned, pledged, mortgaged, or given as collateral and no right with respect
to them maybe given to any third party whatsoever, other than by will or laws of
descent and distribution.


3.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the RSU prior
to the date of issuance to you of a certificate or certificates for such shares,
subject to the provisions of Section 102 and the rules and regulations
promulgated thereunder.


3.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.


3.4    Awards Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan including the Section 102 Program and the Award
shall be payable only in accordance with the applicable terms of the Plan. The
Plan contains certain definitions, restrictions, limitations and other terms and
conditions all of which shall be applicable to this Agreement. ALL THE
PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART




--------------------------------------------------------------------------------




OF THIS AGREEMENT IN THE SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE
FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan become void or unenforceable
by operation of law or judicial decision, this Agreement shall have no force or
effect. Nothing set forth in this Agreement is intended, nor shall any of its
provisions be construed, to limit or exclude any definition, restriction,
limitation or other term or condition of the Plan as is relevant to this
Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.


3.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.


3.6    Withholding. Any tax consequences arising from the grant of this Award or
from any other event or act of the Company, and/or its Affiliates (as defined
under the Section 102 Program), and/or the Trustee or the Employee hereunder
shall be borne solely by the Employee. The Company and/or its Affiliates, and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules and regulations including withholding taxes at source. If
the employee has not remitted the full amount of applicable withholding taxes to
the Company by the date the Company is required to pay such withholding to the
appropriate taxing authority (or such earlier date that the Company may specify
to assist it in timely meeting its withholding obligations), the Company shall
have the unilateral right to withhold Common Stock relating to this Award in the
amount it determines is sufficient to satisfy the minimum tax withholding
required by law. Furthermore, the Employee hereby agrees to indemnify the
Company and/or its Affiliates and/or the Trustee and hold them harmless against
and from any and all liability for any such tax or interest or penalty thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such tax from any payment made to the Employee. The
Employee will not be entitled to receive from the Company and/or the Trustee any
shares of Common Stock hereunder prior to the full payment of the Employee’s tax
liabilities relating to this Award. For the avoidance of doubt, neither the
Company nor the Trustee will be required to release any share certificate to the
Employee until all payments required to be made by the Employee have been fully
satisfied.


3.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.


3.8    Code Section 409A.
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.
(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in




--------------------------------------------------------------------------------




settlement of such Restricted Stock Units will occur provided your Involuntary
Termination for Economic Reasons constitutes a “separation from service” as
defined in Treasury Regulation §1.409A-1(h). If the Company determines that you
are a “specified employee” as defined in Code Section 409A (i.e., an officer
with annual compensation above $130,000 (as adjusted for inflation), a
five-percent owner of the Company or a one-percent owner with annual
compensation in excess of $150,000), distribution in settlement of any such
Restricted Stock Units that would be payable within six months of your
separation from service shall be delayed to the first business day following the
six-month anniversary of your separation from service. Any distribution in
settlement of such Restricted Stock Units that would be made more than six
months after your separation from service (without application of the six-month
delay) shall not be subject to the six-month delay described in this subsection.
The provisions of this Section 3.8 apply only if you are an Employee who is
subject to Code Section 409A.


3.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting or exercise of the Award may be
deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country, (d) waive any data privacy rights you may
have with respect to the data, and (e) authorize the Company, its subsidiaries
and its agents, to store and transmit such information in electronic form.


3.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.


3.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.


3.12     Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Common Stock acquired under this Agreement, and any gains or profits
on the sale of such Common Stock, shall be subject to any “clawback” or
recoupment policy later adopted by the Company.




--------------------------------------------------------------------------------






****


We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.


Very truly yours,         


                        
Judy L. Brown
Executive Vice President & Chief Financial Officer








--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
NONQUALIFIED STOCK OPTION AGREEMENT
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Nonqualified Stock Option
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of a nonqualified stock option. The terms and conditions of this
incentive are set forth in the remainder of this agreement (the “Agreement”).
The capitalized terms that are not otherwise defined in this Agreement shall
have the meanings ascribed to such terms under the Plan.
SECTION 1
Nonqualified Stock Option
1.1    Grant of Option. As of the Grant Date, and subject to the terms and
conditions of this Agreement and the Plan, the Company grants you a nonqualified
stock option (the “Option”) to purchase «Number_of_Stock_Options_at_____Share»
shares of the Company’s common stock, without par value (“Common Stock”), at a
per share price of $________ (the “Option Price”), which is equal to the Fair
Market Value of such Common Stock as of the Grant Date.
1.2    Timing and Duration of Exercise.
(a)    The Option shall vest with respect to one-third of the Shares awarded in
Section 1.1 on each of the first, second and third anniversaries of the Grant
Date (each a “Vesting Date”), with the vesting of any fractional shares
frontloaded to the first such Vesting Date. Subject to the requirements of
subsection (b) below, vested Shares may be exercised after the applicable
Vesting Date. Notwithstanding the foregoing, any portion of the Option that has
not vested or been forfeited previously shall immediately vest in full upon,
and, subject to subsection (b) below, may be exercised in whole or in part
after, (1) the occurrence of a Change in Control (as defined in the Plan and as
such definition may be amended hereafter) that occurs while you are employed by
or otherwise providing service to the Company or one of its subsidiaries, or (2)
your death, Disability, or Retirement.


(b)    Except as provided below, the vested Option must be exercised by you, if
at all, while you are providing service to the Company or one of its
subsidiaries or within three months following your Termination Date, but in no
event after ____________________ (the “Expiration Date”). If your Termination
Date occurs by reason of your Retirement, death or Disability, the Option may
thereafter be exercised by you, or in the event of your death, by your estate or
your designated beneficiary, or in the event of your Disability, by you or your
legal representative, at any time prior to the Expiration Date. If you die after
your Termination Date and during the period in which the Option is exercisable,
the right to exercise the Option during such period will be governed by Plan
Section 12(d)(4). If your Termination Date occurs because of an Involuntary
Termination for Economic Reasons as determined by the Chief Executive Officer
(or the Committee in the case of an Employee subject to Section 16 of the
Exchange Act), the terms of Plan Section 12(b)(2) shall apply.
Any portion of the Option that is not vested pursuant to this Section 1.2 as of
your




--------------------------------------------------------------------------------




employment Termination Date will be forfeited immediately. If the Option is not
exercised as to all of the vested shares covered by the Option within the
applicable time period and in the manner provided herein, the Option will
terminate and will not be exercisable thereafter. In no event may the Option be
exercised after the Expiration Date.
1.3    Method of Exercise. The vested Option, or any part of it, shall be
exercised by written notice directed to the President, Chief Financial Officer
or Secretary of the Company at the Company’s principal office in Allegan,
Michigan, or by using other notification permitted by the Company. Such notice
must satisfy the following requirements:
(a)    The notice must state the Grant Date, the number of shares of Common
Stock subject to the Option, the number of shares of Common Stock with respect
to which Option is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered
and the person’s address and Social Security number (or if more than one person,
the names, addresses and Social Security numbers of such persons).
(b)    The notice shall be accompanied by check, bank draft, money order or
other cash payment, or by delivery of a certificate or certificates, properly
endorsed, for shares of Common Stock that you have held for at least six months
and that are equivalent in Fair Market Value on the date of exercise to the
Option Price (or any combination of cash and shares), in full payment of the
Option Price for the number of shares specified in the notice.
(c)    The notice must be signed by the person or persons entitled to exercise
the Option and, if the Option is being exercised by any person or persons other
than you, be accompanied by proof, satisfactory to the Committee, of the right
of such person or persons to exercise the Option.
(d)    The Company may implement procedures for the electronic exercise of this
Option, in which case the vested portion of this Option shall be exercisable in
accordance with such procedures.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
During your lifetime, the Option granted under this Agreement shall be
exercisable only by you or by your guardian or legal representative in the event
of your Disability.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the Option
prior to the date of issuance to you of a certificate or certificates for such
shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Awards Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be exercisable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE




--------------------------------------------------------------------------------




FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan become void or unenforceable
by operation of law or judicial decision, this Agreement shall have no force or
effect. Nothing set forth in this Agreement is intended, nor shall any of its
provisions be construed, to limit or exclude any definition, restriction,
limitation or other term or condition of the Plan as is relevant to this
Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement, and the exercise price thereof, will be
appropriately adjusted in an equitable manner to prevent dilution or enlargement
of the rights granted to or available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.
2.8    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting or exercise of the Award may be
deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country, (d) waive any data privacy rights you may
have with respect to the data, and (e) authorize the Company, its subsidiaries
and its agents, to store and transmit such information in electronic form.
2.9    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.




--------------------------------------------------------------------------------




2.10    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.11 Repayment of Option Gain/Forfeiture of Options. If the Company, as a result
of misconduct, is required to prepare an accounting restatement due to material
noncompliance with any financial reporting requirement under the securities
laws, then (a) if your equity compensation is subject to automatic forfeiture
due to such misconduct and restatement under Section 304 of the Sarbanes-Oxley
Act of 2002, or (b) the Committee determines you either knowingly engaged in or
failed to prevent the misconduct, or your actions or inactions with respect to
the misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company for any gain associated with any Option
exercised during the twelve month period following the first public issuance or
filing with the SEC (whichever first occurred) of the financial document
embodying such financial reporting requirement, and (ii) any outstanding Options
shall be immediately forfeited.


****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,






Judy L. Brown
Executive Vice President & Chief Financial Officer








--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Performance-Based)


This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of performance-based restricted stock units. The terms and conditions
of this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Performance-Based Vesting
1.1    Grant. As of the Grant Date, the Company grants to you
«Target_Number_of_Performance_Based_Restr» restricted stock units (“Performance
Restricted Stock Units” or “PRSUs”), subject to the terms and conditions set
forth in this Agreement. The number of Performance Restricted Stock Units
awarded in this Section 1.1 is referred to as the “Target Award.” The Target
Award may be increased or decreased depending on the level of attainment of
Performance Goals for designated Performance Measures as described in Section
1.2. Each Performance Restricted Stock Unit shall entitle you to one share of
Common Stock on the PRSU Vesting Date set forth in Section 1.2, provided the
applicable Performance Goals for each Performance Measure are satisfied.
1.2    Vesting. The number of Performance Restricted Stock Units awarded in
Section 1.1 vesting, if any, shall be determined as of the PRSU Vesting Date.
That number will be determined based on the average level of attainment of
annual Performance Measure(s) for each fiscal year in the Performance Period, in
accordance with the schedule determined by the Committee at the time the
Performance Measures and applicable Performance Goals are established by the
Committee.


The Committee shall establish annually one or more Performance Measures and the
Performance Goals with respect to each Performance Measure that must be attained
for Threshold, Target and Maximum performance for a fiscal year. The Performance
Measure and Performance Goals for each fiscal year will be provided to you.
Following the end of each fiscal year in the Performance Period, the Committee
will determine the percentage of Target Award PRSUs that would be payable for
such fiscal year, based on the attainment of the Performance Goals for each
Performance Measure(s) established by the Committee for that fiscal year. The
percentage of the Target Award that would be payable under the schedule shall be
adjusted, pro rata, to reflect attained performance between Threshold and
Target, and Target and Maximum.
At the end of the Performance Period, the percentage payout for each fiscal year
in the Performance Period will be averaged to determine the actual percentage of
Target Award PRSUs that will




--------------------------------------------------------------------------------




vest and be payable on the PRSU Vesting Date. In no event will the calculation
of a positive payout percentage for any fiscal year be construed to guarantee
that any PRSUs will vest on the PRSU Vesting Date. Payout percentages for the
individual fiscal years are determined solely for purposes of determining the
average annual payout percentage for the three-year Performance Period.
Except as provided in Section 1.4, the PRSUs will be permanently forfeited if
your Termination Date occurs prior to the PRSU Vesting Date. If the average
annual performance payout for the Performance Period is less than the Threshold
performance level established by the Committee, all PRSUs that have not
previously been forfeited shall be forfeited as of the PRSU Vesting Date. If the
average annual performance payout for the Performance Period exceeds the Maximum
performance level established by the Committee, in no event will the number of
PRSUs vesting exceed 200% of the Target Award.
1.3    Definitions. The following terms shall have the following meanings under
this Section 1.
(a)    “Performance Goal” means the level of performance that must be attained
with respect to a Performance Measure for a fiscal year for Minimum, Target and
Maximum payout.
(b)    “Performance Measure” for any fiscal year means one or more financial
measures, as determined by the Committee. The Committee shall provide how the
Performance Measure will be adjusted, if at all, as a result of extraordinary
events or circumstances, as determined by the Committee, or to exclude the
effects of extraordinary, unusual, or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporation transaction.
(c)    “Performance Period” means a period of three consecutive fiscal years of
the Company, beginning with the first day of the fiscal year of the Company in
which the Grant Date occurs and ending on the last day of the third fiscal year
in the 3-year period.
(d)    “PRSU Vesting Date” means the last day of the Performance Period.
1.4    Special Vesting Rules. Notwithstanding Section 1.2 above, in the event of
a Change in Control (as defined in the Plan and as such definition may be
amended hereafter) while you are employed by or otherwise providing service to
the Company, all of the Performance Restricted Stock Units awarded under Section
1.1 that have not previously been forfeited shall become fully vested as if
Target performance had been obtained for the Performance Period effective as of
the date of any such event. If your Termination Date occurs because of death,
Disability, or Retirement, the Performance Restricted Stock Units shall vest or
be forfeited as of the PRSU Vesting Date set forth in Section 1.2, based on the
attainment of the performance goals. If your Termination Date occurs because of
an Involuntary Termination for Economic Reasons, the Company’s Chief Executive
Officer (or the Committee, if you are subject to Section 16 of the Exchange
Act), in his or her sole and absolute discretion, may permit all or part of the
Performance Restricted Stock Units awarded hereunder to remain outstanding and
vest or be forfeited as of the date set forth in Section 1.2, depending on the
attainment of Performance Goals. To the extent that the Chief Executive Officer
(or Committee, if applicable) does not exercise discretionary authority to allow
Performance Restricted Stock Units to remain outstanding on the date of your
Involuntary Termination for Economic Reasons, such Restricted Stock Units shall
be permanently forfeited.




--------------------------------------------------------------------------------




1.5    Settlement of Performance Restricted Stock Units. As soon as practicable
following the date of the Committee’s first regularly scheduled meeting
following the last day of the Performance Period at which the Committee
certifies the average payout for each of the three years in the Performance
Period, the Company shall transfer to you one share of Common Stock for each
Performance Restricted Stock Unit, if any, that becomes vested pursuant to
Section 1.2 or 1.4 of this Agreement (the date of any such transfer shall be the
“settlement date” for purposes of this Agreement); provided, however, the
Company may settle Restricted Stock Units in cash, based on the fair market
value of the shares on the settlement date, to the extent necessary to satisfy
tax withholding pursuant to Section 2.6. No fractional shares shall be
transferred. Any fractional share shall be rounded to the nearest whole share.
The income attributable to the vesting of PRSUs and the amount of any required
tax withholding will be determined based on the value of the shares on the
settlement date. Performance Restricted Stock Units are not eligible for
dividend equivalents.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the PRSU
awarded under this Agreement prior to the date of issuance to you of a
certificate or certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that




--------------------------------------------------------------------------------




the Company may specify to assist it in timely meeting its withholding
obligations), the Company shall have the unilateral right to withhold Common
Stock relating to this Award in the amount it determines is sufficient to
satisfy the minimum tax withholding required by law. State taxes will be
withheld at the appropriate rate set by the state in which you are employed or
were last employed by the Company. You may elect to surrender previously
acquired Common Stock or to have the Company withhold Common Stock relating to
this Award in an amount sufficient to satisfy all or a portion of the minimum
tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.
2.8    Short Term Deferral. Performance Restricted Stock Units payable under
this Agreement are intended to be exempt from Code Section 409A under the
exemption for short-term deferrals. Accordingly, Performance Restricted Stock
Units will be settled no later than the 15th day of the third month following
the later of (i) the end of the Employee’s taxable year in which the PRSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the PRSU Vesting Date occurs.


2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.


2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment relating to any RSUs
earned or




--------------------------------------------------------------------------------




accrued during the twelve month period following the first public issuance or
filing with the SEC (whichever first occurred) of the financial document
embodying such financial reporting requirement, and (ii) all outstanding RSUs
(including related dividend equivalents) that have not yet been settled shall be
immediately forfeited. In addition, Common Stock acquired under this Agreement,
and any gains or profits on the sale of such Common Stock, shall be subject to
any “clawback” or recoupment policy later adopted by the Company.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
    Very truly yours,






Judy L. Brown
Executive Vice President & Chief Financial Officer






--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you
to one share of Common Stock on the applicable RSU Vesting Date, provided the
vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the second anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such
24-month period will be permanently forfeited on the Termination Date.
(c)    In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are employed by or otherwise
providing service to the Company, all Restricted Stock Units awarded under
Section 1.1 that have not vested or been forfeited prior to the date of such
Change in Control shall become fully vested on such date.




--------------------------------------------------------------------------------




1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to Employee one share of Common
Stock for each Restricted Stock Unit becoming vested on such date (the date of
any such transfer shall be the “settlement date” for purposes of this
Agreement); provided, however, the Company may withhold shares otherwise
transferable to the Employee to the extent necessary to satisfy withholding
taxes due by reason of the vesting of the Restricted Stock Units, in accordance
with Section 2.6. The Employee shall have no rights as a stockholder with
respect to the Restricted Stock Units awarded hereunder prior to the date of
issuance to Employee of a certificate or certificates for such shares.
Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to settle Restricted Stock Units in cash based on the fair market value of the
Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:


(a)    An “Account” will be established in the Employee’s name. Such Account
shall be for recordkeeping purposes only, and no assets or other amounts shall
be set aside from the Company’s general assets with respect to such Account.


(b)    On each date that a cash dividend is paid with respect to shares of
Common Stock, the Company shall credit the Employee’s Account with the dollar
amount of dividends the Employee would have received if each Restricted Stock
Unit held by the Employee on the record date for such dividend payment had been
a share of Common Stock. No interest or other earnings shall accrue on such
Account.


(c)    As of each RSU Vesting Date, the Employee shall receive a payment equal
to the amount of dividends that would have been paid on the Restricted Stock
Units vesting on such date had they been shares of Common Stock during the
period beginning on the Grant Date and ending on the RSU Vesting Date, and the
Account shall be debited appropriately. If the Employee forfeits Restricted
Stock Units, any amounts in the Account attributable to such Restricted Stock
Units shall also be forfeited.


(d)    If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee’s outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.








--------------------------------------------------------------------------------




SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the RSU
awarded under this Agreement prior to the date of issuance to you of a
certificate or certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.




--------------------------------------------------------------------------------




2.8    Code Section 409A.
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.
(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.


2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the




--------------------------------------------------------------------------------




securities laws, then (a) if your incentive or equity-based compensation is
subject to automatic forfeiture due to such misconduct and restatement under
Section 304 of the Sarbanes-Oxley Act of 2002, or (b) the Committee determines
you either knowingly engaged in or failed to prevent the misconduct, or your
actions or inactions with respect to the misconduct and restatement constituted
gross negligence, you shall (i) be required to reimburse the Company the amount
of any payment (including dividend equivalents) relating to any RSUs earned or
accrued during the twelve month period following the first public issuance or
filing with the SEC (whichever first occurred) of the financial document
embodying such financial reporting requirement, and (ii) all outstanding RSUs
(including related dividend equivalents) that have not yet been settled shall be
immediately forfeited. In addition, Common Stock acquired under this Agreement,
and any gains or profits on the sale of such Common Stock, shall be subject to
any “clawback” or recoupment policy later adopted by the Company.


****


We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,






Judy L. Brown
Executive Vice President & Chief Financial Officer






--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you
to one share of Common Stock on the applicable RSU Vesting Date, provided the
vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the third anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such
24-month period will be permanently forfeited on the Termination Date.
(c)    In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are employed by or otherwise
providing service to the Company, all Restricted Stock Units awarded under
Section 1.1 that have not vested or been forfeited prior to the date of such
Change in Control shall become fully vested on such date.




--------------------------------------------------------------------------------




1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to Employee one share of Common
Stock for each Restricted Stock Unit becoming vested on such date (the date of
any such transfer shall be the “settlement date” for purposes of this
Agreement); provided, however, the Company may withhold shares otherwise
transferable to the Employee to the extent necessary to satisfy withholding
taxes due by reason of the vesting of the Restricted Stock Units, in accordance
with Section 2.6. The Employee shall have no rights as a stockholder with
respect to the Restricted Stock Units awarded hereunder prior to the date of
issuance to Employee of a certificate or certificates for such shares.
Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to settle Restricted Stock Units in cash based on the fair market value of the
Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:
(a)    An “Account” will be established in the Employee’s name. Such Account
shall be for recordkeeping purposes only, and no assets or other amounts shall
be set aside from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to shares of
Common Stock, the Company shall credit the Employee’s Account with the dollar
amount of dividends the Employee would have received if each Restricted Stock
Unit held by the Employee on the record date for such dividend payment had been
a share of Common Stock. No interest or other earnings shall accrue on such
Account.
(c)    As of each RSU Vesting Date, the Employee shall receive a payment equal
to the amount of dividends that would have been paid on the Restricted Stock
Units vesting on such date had they been shares of Common Stock during the
period beginning on the Grant Date and ending on the RSU Vesting Date, and the
Account shall be debited appropriately. If the Employee forfeits Restricted
Stock Units, any amounts in the Account attributable to such Restricted Stock
Units shall also be forfeited.
(d)    If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee’s outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.


SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the RSU
awarded under this Agreement prior to the date of issuance to you of a
certificate or certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.




--------------------------------------------------------------------------------




2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.
2.8    Code Section 409A.
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.
(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic




--------------------------------------------------------------------------------




Reasons constitutes a “separation from service” as defined in Treasury
Regulation §1.409A-1(h). If the Company determines that you are a “specified
employee” as defined in Code Section 409A (i.e., an officer with annual
compensation above $130,000 (as adjusted for inflation), a five-percent owner of
the Company or a one-percent owner with annual compensation in excess of
$150,000), distribution in settlement of any such Restricted Stock Units that
would be payable within six months of your separation from service shall be
delayed to the first business day following the six-month anniversary of your
separation from service. Any distribution in settlement of such Restricted Stock
Units that would be made more than six months after your separation from service
(without application of the six-month delay) shall not be subject to the
six-month delay described in this subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12 Forfeiture of RSUs. If the Company, as a result of misconduct, is required
to prepare an accounting restatement due to material noncompliance with any
financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Common Stock acquired under this Agreement, and any gains or profits
on the sale of such Common Stock, shall be subject to any “clawback” or
recoupment policy later adopted by the Company.


****




--------------------------------------------------------------------------------




We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,






Judy L. Brown
Executive Vice President & Chief Financial Officer






--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you
to one share of Common Stock on the applicable RSU Vesting Date, provided the
vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest on the fourth anniversary of the Grant Date
(“RSU Vesting Date”) provided that you continue in the service of the Company
from the Grant Date through the applicable RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such
24-month period will be permanently forfeited on the Termination Date.
(c)    In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are employed by or otherwise
providing service to the Company, all Restricted Stock Units awarded under
Section 1.1 that have not vested or been forfeited prior to the date of such
Change in Control shall become fully vested on such date.




--------------------------------------------------------------------------------




1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to Employee one share of Common
Stock for each Restricted Stock Unit becoming vested on such date (the date of
any such transfer shall be the “settlement date” for purposes of this
Agreement); provided, however, the Company may withhold shares otherwise
transferable to the Employee to the extent necessary to satisfy withholding
taxes due by reason of the vesting of the Restricted Stock Units, in accordance
with Section 2.6. The Employee shall have no rights as a stockholder with
respect to the Restricted Stock Units awarded hereunder prior to the date of
issuance to Employee of a certificate or certificates for such shares.
Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to settle Restricted Stock Units in cash based on the fair market value of the
Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:
(a)    An “Account” will be established in the Employee’s name. Such Account
shall be for recordkeeping purposes only, and no assets or other amounts shall
be set aside from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to shares of
Common Stock, the Company shall credit the Employee’s Account with the dollar
amount of dividends the Employee would have received if each Restricted Stock
Unit held by the Employee on the record date for such dividend payment had been
a share of Common Stock. No interest or other earnings shall accrue on such
Account.
(c)    As of each RSU Vesting Date, the Employee shall receive a payment equal
to the amount of dividends that would have been paid on the Restricted Stock
Units vesting on such date had they been shares of Common Stock during the
period beginning on the Grant Date and ending on the RSU Vesting Date, and the
Account shall be debited appropriately. If the Employee forfeits Restricted
Stock Units, any amounts in the Account attributable to such Restricted Stock
Units shall also be forfeited.
(d)    If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee’s outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.


SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the RSU
awarded under this Agreement prior to the date of issuance to you of a
certificate or certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.




--------------------------------------------------------------------------------




2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.
2.8    Code Section 409A.
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.
(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic




--------------------------------------------------------------------------------




Reasons constitutes a “separation from service” as defined in Treasury
Regulation §1.409A-1(h). If the Company determines that you are a “specified
employee” as defined in Code Section 409A (i.e., an officer with annual
compensation above $130,000 (as adjusted for inflation), a five-percent owner of
the Company or a one-percent owner with annual compensation in excess of
$150,000), distribution in settlement of any such Restricted Stock Units that
would be payable within six months of your separation from service shall be
delayed to the first business day following the six-month anniversary of your
separation from service. Any distribution in settlement of such Restricted Stock
Units that would be made more than six months after your separation from service
(without application of the six-month delay) shall not be subject to the
six-month delay described in this subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12 Forfeiture of RSUs. If the Company, as a result of misconduct, is required
to prepare an accounting restatement due to material noncompliance with any
financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Common Stock acquired under this Agreement, and any gains or profits
on the sale of such Common Stock, shall be subject to any “clawback” or
recoupment policy later adopted by the Company.


****




--------------------------------------------------------------------------------




We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,






Judy L. Brown
Executive Vice President & Chief Financial Officer






--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you
to one share of Common Stock on the applicable RSU Vesting Date, provided the
vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest with respect to one-third of the Shares
awarded in Section 1.1 on August 22, 2014, August 22, 2015, and August 22, 2016
(each an “RSU Vesting Date”) provided that you continue in the service of the
Company from the Grant Date through the applicable RSU Vesting Date, with the
vesting of any fractional shares frontloaded to the first such Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such
24-month period will be permanently forfeited on the Termination Date.
(c)    In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are employed by or otherwise
providing service to the Company, all




--------------------------------------------------------------------------------




Restricted Stock Units awarded under Section 1.1 that have not vested or been
forfeited prior to the date of such Change in Control shall become fully vested
on such date.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to Employee one share of Common
Stock for each Restricted Stock Unit becoming vested on such date (the date of
any such transfer shall be the “settlement date” for purposes of this
Agreement); provided, however, the Company may withhold shares otherwise
transferable to the Employee to the extent necessary to satisfy withholding
taxes due by reason of the vesting of the Restricted Stock Units, in accordance
with Section 2.6. The Employee shall have no rights as a stockholder with
respect to the Restricted Stock Units awarded hereunder prior to the date of
issuance to Employee of a certificate or certificates for such shares.
Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to settle Restricted Stock Units in cash based on the fair market value of the
Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:
(a)    An “Account” will be established in the Employee’s name. Such Account
shall be for recordkeeping purposes only, and no assets or other amounts shall
be set aside from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to shares of
Common Stock, the Company shall credit the Employee’s Account with the dollar
amount of dividends the Employee would have received if each Restricted Stock
Unit held by the Employee on the record date for such dividend payment had been
a share of Common Stock. No interest or other earnings shall accrue on such
Account.
(c)    As of each RSU Vesting Date, the Employee shall receive a payment equal
to the amount of dividends that would have been paid on the Restricted Stock
Units vesting on such date had they been shares of Common Stock during the
period beginning on the Grant Date and ending on the RSU Vesting Date, and the
Account shall be debited appropriately. If the Employee forfeits Restricted
Stock Units, any amounts in the Account attributable to such Restricted Stock
Units shall also be forfeited.
(d)    If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee’s outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the RSU
awarded under this Agreement prior to the date of issuance to you of a
certificate or certificates for such shares.




--------------------------------------------------------------------------------




2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.
2.8    Code Section 409A.
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by reason of your Involuntary Termination for Economic Reasons) will be settled
and dividend equivalents will be paid no later than the 15th day of the third
month following the later of (i) the end of your taxable year in which the RSU
Vesting Date occurs, or (ii) the end of the fiscal year of the Company in which
the RSU Vesting Date occurs.




--------------------------------------------------------------------------------




(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Data”),
(c) understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, including any
broker with whom the Shares issued upon vesting of the Award may be deposited,
and that these recipients may be located in your country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than your country, (d) waive any data privacy rights you may have with respect
to the data, and (e) authorize the Company, its subsidiaries and its agents, to
store and transmit such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.
2.12    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Common Stock acquired under this Agreement, and any gains or profits
on the sale of such Common Stock, shall be subject to any “clawback” or
recoupment policy later adopted by the Company.




--------------------------------------------------------------------------------




****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,






Judy L. Brown
Executive Vice President & Chief Financial Officer






--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED SHARE AWARD AGREEMENT
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:
RE:    Notice of Restricted Share Award
Dear:
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of                    (the “Grant Date”). This Award
consists of shares of service-based restricted stock. The terms and conditions
of this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1


Restricted Shares - Service-Based Vesting


1.1    Grant of Restricted Shares. As of the Grant Date, and subject to the
terms and conditions of this Agreement and the Plan, the Company grants you
                  shares of Common Stock (“Restricted Shares”).


1.2    Vesting. Except as provided in Section 1.3, the Restricted Shares awarded
hereunder shall vest on the date of the first Annual Meeting of Stockholders
following the Grant Date (the “Restricted Shares Vesting Date”) provided you
have continuously provided services to the Company from the Grant Date until the
Restricted Shares Vesting Date.


Except as provided in Section 1.3, if your Termination Date occurs prior to the
Restricted Shares Vesting Date, the Restricted Shares awarded under this
Agreement shall be permanently forfeited on your Termination Date. The
“Restricted Period” with respect to a Restricted Share awarded under this
Agreement is the period beginning on the Grant Date and ending on the Restricted
Shares Vesting Date (or, if earlier, the date the Restricted Shares vest under
Section 1.3).
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:


(a)If your Termination Date occurs by reason of death, Disability or Retirement,
with the Company’s consent, any Restricted Shares awarded under this Agreement
that have not vested prior to such Termination Date shall become fully vested.


(b)In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are providing services to the
Company, all Restricted Shares that have not vested or been forfeited prior to
the date of such Change in Control shall become fully vested on such date.






--------------------------------------------------------------------------------




1.4    Terms and Conditions of Restricted Shares. The Restricted Shares granted
under this Agreement shall be subject to the following additional terms and
conditions:


(a)Except as may otherwise be specifically permitted under the Plan, Restricted
Shares may not be sold, assigned, pledged or otherwise encumbered prior to the
end of the Restricted Period.


(b)Except as otherwise provided in this Agreement, you shall have all of the
rights of a stockholder, including, but not limited to, the right to vote such
shares and the right to receive dividends paid on such shares.


(c)The stock certificate(s) representing the Restricted Shares shall be issued
or held in book entry form. If a stock certificate is issued, it shall be
delivered to the Secretary of the Company or such other custodian as may be
designated by the Company, to be held until the end of the Restricted Period or
until the Restricted Shares are forfeited. Any certificates representing
Restricted Shares granted pursuant to this Agreement shall bear a legend in
substantially the form set forth below:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Perrigo Company 2013 Long-Term Incentive Plan and an agreement entered
into between the registered owner and Perrigo Company. A copy of such plan and
agreement is on file in the office of the Secretary of Perrigo Company, 515
Eastern, Allegan, Michigan 49010.”
As soon as practicable after the Restricted Period ends with respect to
Restricted Shares that have not been forfeited, the Company shall transfer share
certificates to you, free of all restrictions; provided, however, the Company
may withhold unrestricted shares otherwise transferable to you to the extent
necessary to satisfy withholding taxes due by reason of the vesting of the
Restricted Shares, in accordance with Section 2.5.
SECTION 2
General Terms And Conditions


2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.


2.2    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.


2.3    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be




--------------------------------------------------------------------------------




specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.


2.4    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to the Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.


2.5    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
income or other taxes or social insurance charges or other charges applicable to
the grant, vesting or other event giving rise to tax liability with respect to
this Award. If you have not remitted the full amount of applicable withholding
taxes to the Company by the date the Company is required to pay such withholding
to the appropriate taxing authority (or such earlier date that the Company may
specify to assist it in timely meeting its withholding obligations), the Company
shall have the unilateral right to withhold Common Stock relating to this Award
in the amount it determines is sufficient to satisfy the minimum tax withholding
required by law. You agree to execute any additional documents required to
process any withholding, including any documents required by any third party
broker to process any such withholding; and to sell, or authorize the Company to
sell such shares as may be necessary to generate sufficient funds to cover the
withholding obligations and shall remit such funds to the Company. You may elect
to surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award and otherwise deliverable to you in an
amount sufficient to satisfy all or a portion of the minimum tax withholding
required by law. You authorize the Company to make any further adjustments
through payroll to ensure that the correct amount is remitted to appropriate
authorities of the jurisdiction in which you are subject to tax in respect of
the Award.


2.6    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.


2.7    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary for the purposes of facilitating the implementation, administration
and management of the Award and the Plan, (b) understand that the Company may,
for the purpose of implementing, administering and managing the Plan, hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, and details of
all awards or entitlements to Shares granted to you under the Plan or otherwise
(“Data”), (c) understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan,
including any broker with whom the Shares issued upon vesting of the Award may
be deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country and you consent to such transfers also, (d)
waive any data privacy rights you may have with respect to the data, and (e)
authorize the Company, its subsidiaries and its agents, to store and transmit
such information in electronic form.


2.8    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.






--------------------------------------------------------------------------------




2.9    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Ireland, without giving effect to
principles of conflict of laws thereof.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,




_______________                
Date                        Joseph C. Papa
President & Chief Executive Officer






--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you
to one Share on the applicable RSU Vesting Date, provided the vesting conditions
described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded hereunder shall vest on the first anniversary of the Grant Date (“RSU
Vesting Date”) provided that you have continuously provided services to the
Company from the Grant Date through the RSU Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under this Agreement that
have not previously vested as of such Termination Date shall be permanently
forfeited on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement, with the Company’s consent, any Restricted Stock Units awarded under
this Agreement that have not vested prior to such Termination Date shall become
fully vested.
(b)    In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are providing services to the
Company, all Restricted Stock Units awarded under this Agreement that have not
vested or been forfeited prior to the date of such Change in Control shall
become fully vested on such date.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to you one Share for each
Restricted Stock Unit becoming vested on such date (the date of any such
transfer shall be the “settlement date” for purposes of this Agreement);
provided, however, the Company may withhold Shares otherwise transferable to the
extent necessary to satisfy withholding taxes due by reason of the vesting of
the Restricted Stock Units, in accordance with Section 2.6. You shall have no
rights as a stockholder with respect to the Restricted Stock Units awarded




--------------------------------------------------------------------------------




hereunder prior to the date of issuance to you of a certificate or certificates
for such Shares. Notwithstanding the foregoing, the Committee, in its sole
discretion, may elect to settle Restricted Stock Units in cash based on the fair
market value of the Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:


(a)    An “Account” will be established in your name. Such Account shall be for
recordkeeping purposes only, and no assets or other amounts shall be set aside
from the Company’s general assets with respect to such Account.


(b)    On each date that a cash dividend is paid with respect to Shares, the
Company shall credit the Account with the dollar amount of dividends you would
have received if each Restricted Stock Unit held by you on the record date for
such dividend payment had been a Share. No interest or other earnings shall
accrue on such Account.


(c)    As of each RSU Vesting Date, you shall receive a payment equal to the
amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been Shares during the period beginning on the
Grant Date and ending on the RSU Vesting Date, and the Account shall be debited
appropriately. If you forfeit Restricted Stock Units, any amounts in the Account
attributable to such Restricted Stock Units shall also be forfeited.


(d)    If dividends are paid in the form of Shares rather than cash, you will be
credited with one additional Restricted Stock Unit for each Share that would
have been received as a dividend had your outstanding Restricted Stock Units
been Shares. Such additional Restricted Stock Units shall vest or be forfeited
at the same time as the Restricted Stock Unit to which they relate.
SECTION 2
General Terms And Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Shares subject to the RSU awarded under this
Agreement prior to the date of issuance to you of a certificate or certificates
for such Shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be




--------------------------------------------------------------------------------




specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to the Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
income or other taxes or social insurance charges or other charges applicable to
the grant, vesting or other event giving rise to tax liability with respect to
this Award. If you have not remitted the full amount of applicable withholding
taxes to the Company by the date the Company is required to pay such withholding
to the appropriate taxing authority (or such earlier date that the Company may
specify to assist it in timely meeting its withholding obligations), the Company
shall have the unilateral right to withhold Common Stock relating to this Award
in the amount it determines is sufficient to satisfy the minimum tax withholding
required by law. You agree to execute any additional documents required to
process any withholding, including any documents required by any third party
broker to process any such withholding; and to sell, or authorize the Company to
sell such shares as may be necessary to generate sufficient funds to cover the
withholding obligations and shall remit such funds to the Company. You may elect
to surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award and otherwise deliverable to you in an
amount sufficient to satisfy all or a portion of the minimum tax withholding
required by law. You authorize the Company to make any further adjustments
through payroll to ensure that the correct amount is remitted to appropriate
authorities of the jurisdiction in which you are subject to tax in respect of
the Award.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any Shares under
this Agreement if such issuance would violate any applicable law or any
applicable regulation or requirement of any securities exchange or similar
entity.
2.8    Code Section 409A. Restricted Stock Units and dividend equivalents
payable under this Agreement are intended to be exempt from Code Section 409A
under the exemption for short-term deferrals. Accordingly, Restricted Stock
Units will be settled and dividend equivalents will be paid no later than the
15th day of the third month following the later of (i) the end of your taxable
year in which the RSU Vesting Date occurs, or (ii) the end of the fiscal year of
the Company in which the RSU Vesting Date occurs.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary for the purposes of facilitating the implementation, administration
and management of the Award and the Plan, (b) understand that the Company may,
for the purpose of implementing, administering and managing the Plan, hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, and details of
all awards or entitlements to Shares granted to you under the Plan or otherwise
(“Data”), (c) understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan,
including any broker with whom the Shares issued upon vesting of the Award may
be deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country and you consent to such transfers also,




--------------------------------------------------------------------------------




(d) waive any data privacy rights you may have with respect to the data, and (e)
authorize the Company, its subsidiaries and its agents, to store and transmit
such information in electronic form.


2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Ireland, without giving effect to
principles of conflict of laws thereof.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,




_______________                
Date                        Joseph C. Papa
President & Chief Executive Officer






--------------------------------------------------------------------------------




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(SERVICE-BASED)
(Under the Perrigo Company plc 2013 Long-Term Incentive Plan)
TO:        «First_Name» «Last_Name»
RE:        Notice of Restricted Stock Unit Award (Service-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2013 Long-Term Incentive Plan (the
“Plan”), effective as of ______________________ (the “Grant Date”). This Award
consists of service-based restricted stock units. The terms and conditions of
this incentive are set forth in the remainder of this agreement (the
“Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.
SECTION 1
Restricted Stock Units - Service-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants you «Number_of_restricted_stock
units» (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you
to one share of Common Stock on the applicable RSU Vesting Date, provided the
vesting conditions described in Section 1.2 are satisfied.
1.2    Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest with respect to one-third of the Shares
awarded in Section 1.1 on August 22, 2014, August 22, 2015, and August 22, 2016
(each an “RSU Vesting Date”) provided that you continue in the service of the
Company from the Grant Date through the applicable RSU Vesting Date, with the
vesting of any fractional shares frontloaded to the first such Vesting Date.
Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.
1.3    Special Vesting Rules. Notwithstanding Section 1.2 above:
(a)    If your Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.
(b)    If your Termination Date occurs by reason of an Involuntary Termination
for Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24-month period
following such Termination Date shall continue to vest during such 24-month
period according to the vesting schedule in effect prior to such Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such
24-month period will be permanently forfeited on the Termination Date.
(c)    In the event of a Change in Control (as defined in the Plan and as such
definition may be amended hereafter) while you are employed by or otherwise
providing service to the Company, all




--------------------------------------------------------------------------------




Restricted Stock Units awarded under Section 1.1 that have not vested or been
forfeited prior to the date of such Change in Control shall become fully vested
on such date.
1.4    Settlement of Restricted Stock Units. As soon as practicable after the
RSU Vesting Date, the Company shall transfer to Employee one share of Common
Stock for each Restricted Stock Unit becoming vested on such date (the date of
any such transfer shall be the “settlement date” for purposes of this
Agreement); provided, however, the Company may withhold shares otherwise
transferable to the Employee to the extent necessary to satisfy withholding
taxes due by reason of the vesting of the Restricted Stock Units, in accordance
with Section 2.6. The Employee shall have no rights as a stockholder with
respect to the Restricted Stock Units awarded hereunder prior to the date of
issuance to Employee of a certificate or certificates for such shares.
Notwithstanding the foregoing, the Committee, in its sole discretion, may elect
to settle Restricted Stock Units in cash based on the fair market value of the
Common Stock on the RSU Vesting Date.
1.5    Dividend Equivalents. The Restricted Stock Units awarded under Section
1.1 shall be eligible to receive dividend equivalents in accordance with the
following:
(a)    An “Account” will be established in the Employee’s name. Such Account
shall be for recordkeeping purposes only, and no assets or other amounts shall
be set aside from the Company’s general assets with respect to such Account.
(b)    On each date that a cash dividend is paid with respect to shares of
Common Stock, the Company shall credit the Employee’s Account with the dollar
amount of dividends the Employee would have received if each Restricted Stock
Unit held by the Employee on the record date for such dividend payment had been
a share of Common Stock. No interest or other earnings shall accrue on such
Account.
(c)    As of each RSU Vesting Date, the Employee shall receive a payment equal
to the amount of dividends that would have been paid on the Restricted Stock
Units vesting on such date had they been shares of Common Stock during the
period beginning on the Grant Date and ending on the RSU Vesting Date, and the
Account shall be debited appropriately. If the Employee forfeits Restricted
Stock Units, any amounts in the Account attributable to such Restricted Stock
Units shall also be forfeited.
(d)    If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee’s outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the RSU
awarded under this Agreement prior to the date of issuance to you of a
certificate or certificates for such shares.




--------------------------------------------------------------------------------




2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.
2.6    Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
income or other taxes or social insurance charges or other charges applicable to
the grant, vesting or other event giving rise to tax liability with respect to
this Award. If you have not remitted the full amount of applicable withholding
taxes to the Company by the date the Company is required to pay such withholding
to the appropriate taxing authority (or such earlier date that the Company may
specify to assist it in timely meeting its withholding obligations), the Company
shall have the unilateral right to withhold Common Stock relating to this Award
in the amount it determines is sufficient to satisfy the minimum tax withholding
required by law. You agree to execute any additional documents required to
process any withholding, including any documents required by any third party
broker to process any such withholding; and to sell, or authorize the Company to
sell such shares as may be necessary to generate sufficient funds to cover the
withholding obligations and shall remit such funds to the Company. You may elect
to surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award and otherwise deliverable to you in an
amount sufficient to satisfy all or a portion of the minimum tax withholding
required by law. You authorize the Company to make any further adjustments
through payroll to ensure that the correct amount is remitted to appropriate
authorities of the jurisdiction in which you are subject to tax in respect of
the Award.
2.7    Compliance with Applicable Law. Notwithstanding any other provision of
this Agreement, the Company shall have no obligation to issue any shares of
Common Stock under this Agreement if such issuance would violate any applicable
law or any applicable regulation or requirement of any securities exchange or
similar entity.
2.8    Code Section 409A.
(a)    Restricted Stock Units other than Restricted Stock Units that continue to
vest by reason of your Involuntary Termination for Economic Reasons and dividend
equivalents payable under this Agreement are intended to be exempt from Code
Section 409A under the exemption for short-term deferrals. Accordingly,
Restricted Stock Units (other than Restricted Stock Units that continue to vest
by




--------------------------------------------------------------------------------




reason of your Involuntary Termination for Economic Reasons) will be settled and
dividend equivalents will be paid no later than the 15th day of the third month
following the later of (i) the end of your taxable year in which the RSU Vesting
Date occurs, or (ii) the end of the fiscal year of the Company in which the RSU
Vesting Date occurs.
(b)    Restricted Stock Units that continue to vest by reason of your
Involuntary Termination for Economic Reasons are subject to the provisions of
this subsection (b). Any distribution in settlement of such Restricted Stock
Units will occur provided your Involuntary Termination for Economic Reasons
constitutes a “separation from service” as defined in Treasury Regulation
§1.409A-1(h). If the Company determines that you are a “specified employee” as
defined in Code Section 409A (i.e., an officer with annual compensation above
$130,000 (as adjusted for inflation), a five-percent owner of the Company or a
one-percent owner with annual compensation in excess of $150,000), distribution
in settlement of any such Restricted Stock Units that would be payable within
six months of your separation from service shall be delayed to the first
business day following the six-month anniversary of your separation from
service. Any distribution in settlement of such Restricted Stock Units that
would be made more than six months after your separation from service (without
application of the six-month delay) shall not be subject to the six-month delay
described in this subsection.
2.9    Data Privacy. By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary for the purposes of facilitating the implementation, administration
and management of the Award and the Plan, (b) understand that the Company may,
for the purpose of implementing, administering and managing the Plan, hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, and details of
all awards or entitlements to Shares granted to you under the Plan or otherwise
(“Data”), (c) understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan,
including any broker with whom the Shares issued upon vesting of the Award may
be deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country and you consent to such transfers also, (d)
waive any data privacy rights you may have with respect to the data, and (e)
authorize the Company, its subsidiaries and its agents, to store and transmit
such information in electronic form.
2.10    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.11    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Ireland, without giving effect to
principles of conflict of laws thereof.
2.12    Forfeiture of RSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment (including dividend
equivalents) relating to any RSUs earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement, and (ii) all outstanding RSUs (including related dividend
equivalents) that have not yet been settled shall be immediately forfeited. In
addition, Common Stock acquired under this




--------------------------------------------------------------------------------




Agreement, and any gains or profits on the sale of such Common Stock, shall be
subject to any “clawback” or recoupment policy later adopted by the Company.
****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,






Judy L. Brown
Executive Vice President & Chief Financial Officer


